Citation Nr: 9918568	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1964 
to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision.  The 
Board notes that, by a November 1995 decision, the Board 
denied service connection for residuals of a right ankle 
disability.  It also remanded a claim of service connection 
for hearing loss.  However, the veteran's representative 
submitted a statement in April 1996 whereby the hearing loss 
appeal was withdrawn.  This is permissible since it was the 
representative that initially filed the hearing loss appeal 
in December 1992 when a VA Form 646 was submitted.  38 C.F.R. 
§ 20.204(c) (1998).


FINDINGS OF FACT

1.  By a November 1995 decision, the Board denied service 
connection for residuals of a right ankle injury, which 
included resulting right leg disability; this conclusion was 
reached on the basis that evidence received had not 
demonstrated that in-service injury to the veteran's right 
ankle had resulted in any chronic residual disability to this 
joint or to his right leg.  

2.  Evidence received since the Board's November 1995 
decision is so significant that it must be considered in 
order to fairly decide the question of service connection.  



CONCLUSIONS OF LAW

1.  The November 1995 denial by the Board of a claim to 
reopen service connection for residuals of a right ankle 
injury (including resulting right leg disability) is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).  

2.  Following the Board's November 1995 decision, new and 
material evidence has been received; the claim of entitlement 
to service connection for residuals of a right ankle injury 
(including resulting right leg disability) is reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a November 1995 decision, the Board denied a claim of 
service connection for residuals of a right ankle injury.  At 
that time, the veteran asserted that, during his active 
military duty, he sustained a severe sprain to his right 
ankle which resulted in chronic disability to both this joint 
and his right leg.  At the personal hearing conducted before 
a hearing officer at the regional office (RO) in January 
1993, the veteran testified that, as a result of this 
in-service injury to his right ankle, he experienced right 
ankle pain and, therefore could not stand or walk up and down 
stairs for a long period of time.  1993 hearing transcript 
(1993 T.) at 4, 13-18.  The veteran's service personnel 
records indicate that he received the Purple Heart Award.  

According to the service medical records, at a July 1964 
enlistment examination, the veteran reported that he had 
previously fractured his right leg.  The physician conducting 
this examination determined that the veteran had no residuals 
from this pre-service right leg fracture and that, in fact, 
the strength and ranges of motion of his lower extremities 
were normal.  Thereafter, from April to May 1968, the veteran 
was hospitalized for approximately one month with diagnoses 
of a sprained right ankle and a laceration of the forehead.  
According to the report of this hospitalization, the veteran 
sustained these injuries when an artillery round struck a 
wall which then fell on him.  His ankle was treated with a 
walking cast for three weeks.  The veteran described some 
residual pain with walking.  He was discharged to light duty 
for three weeks.  A follow-up treatment session conducted two 
weeks later indicated the continued presence of slight 
residual edema.  The veteran was returned to full duty.  
Approximately three weeks thereafter, in June 1968, the 
veteran complained of residual swelling in his right ankle, 
which the examiner explained was to be expected for several 
months.  One month later, in July 1968, the veteran reported 
having pain in his right heel and around the Achilles' tendon 
since previous injury.  No swelling or objective findings 
were noted.  X-rays taken two days later showed no bone 
damage.  The examination was again found to be negative.  The 
veteran was instructed to return to duty.  

The separation examination, which was conducted in November 
1968, demonstrated that the strength and ranges of motion of 
the veteran's lower extremities were normal.  This evaluation 
did not indicate any specific right ankle or right leg 
disability.  In fact, the military physician conducting the 
examination concluded that the veteran had no significant or 
interval history, that the veteran had no defects, and that 
no diagnoses were appropriate.  

Post-service medical reports available at the time of the 
Board's November 1995 decision indicate that, at a January 
1987 Agent Orange examination, the veteran's lower 
extremities were found to be normal.  In July 1991, the 
veteran sought treatment for complaints of discomfort in his 
right knee and ankle.  Examination of his knees and ankles 
demonstrated normal ranges of motion and no pain.  No right 
leg or right ankle disability was diagnosed.  A November 1991 
VA joints examination demonstrated, despite the veteran's 
complaints of right ankle pain associated with the 1968 
injury to this joint, no swelling, no visible deformity, no 
impairment of the knee joints, normal range of active and 
passive motion, no synovial edema, no articular effusion, and 
no crepitus.  X-rays taken of the veteran's right ankle 
showed a small bone spur at the plantar surface of the right 
calcaneus but no significant abnormality.  Thereafter, in 
June 1992, the veteran sought treatment for complaints of 
problems with both of his ankles.  Examination demonstrated 
good ankle mobility and pulsation with no objective changes.  
The assessment of a history of leg and ankle trauma in 1968 
was made.  

In the November 1995 decision, the Board acknowledged the 
veteran's contentions regarding his right leg and right ankle 
problems.  However, based upon a review of the entire record, 
including the veteran's contentions and the pertinent medical 
evidence, the Board concluded that the record did not 
demonstrate the presence of a chronic right leg and right 
ankle disability associated with the in-service injury to the 
veteran's right lower extremity.  Consequently, the Board 
denied the veteran's claim of service connection for 
residuals of a right ankle injury.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  Furthermore, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Following the Board's November 1995 decision in the present 
case, the veteran has continued to assert that he developed 
right leg and right ankle disabilities as a result of the 
in-service injury to his right ankle.  See, e.g., 1997 
hearing transcript (1997 T.) at 2-9.  According to lay 
statements submitted following the Board's November 1995 
decision, the veteran's wife reported in March 1998 that she 
has seen the veteran have problems with his right ankle since 
1970, when she first met him.  Additionally, in February 
1996, a former platoon sergeant explained that, although he 
was absent when the veteran was injured, he did notice that, 
upon the veteran's return to the unit, the veteran displayed 
"a noticeable limp from which he did not fully recover and 
which caused him pain on numerous occasions."  

According to post-service medical records received after the 
Board's November 1995 denial, between June and October 1996, 
the veteran sought treatment for complaints of right ankle 
pain.  X-rays taken of the veteran's right ankle in June 1996 
showed early degenerative arthritis.  Examination in July 
1996 demonstrated moderate restriction of dorsi and plantar 
flexion of the veteran's right ankle.  In October 1996, the 
private examiner provided the impression of early 
post-traumatic arthritis "which certainly would be 
compatible with [an] old injury to the right ankle from [the] 
combat wound in April 1968 which he alleged occurred in 
Vietnam."  Subsequently, in a November 1997 letter, this 
same private physician noted that he had reviewed the 
veteran's military records as well as his current medical 
records and expressed his opinion that "it is as likely as 
not that . . . [the veteran's] right ankle arthritis is 
directly related to his fracture sustained from hostile fire 
while serving in the United States military in Vietnam on 
April 9, 1968."  

Clearly, the veteran's assertions and lay statements (that he 
incurred chronic right leg and right ankle disabilities as a 
result of the in-service injury to his right ankle) are 
duplicative of the contentions which were previously made and 
which were considered by the Board at the time of its 
November 1995 decision.  Consequently, these contentions and 
lay statements may not be considered new.  

Additionally, the post-service medical records which were 
received after the Board's November 1995 decision and which 
simply reflect current examination of the veteran's right 
lower extremity cannot be considered new and material 
evidence because they tend to prove nothing more than that 
which was already proved by evidence previously of record (at 
least with respect to whether the veteran incurred chronic 
right leg and chronic right ankle disabilities as a result of 
the in-service injury to his right ankle).  In other words, 
this additional medical evidence simply reflects findings of 
arthritis of the veteran's right ankle arthritis without 
evidence associating any such currently shown disability with 
his active service.  Consequently, this newly received 
medical evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  See 38 C.F.R. § 3.156(a).  

Significantly, however, the Board does consider the private 
physician's November 1997 statement (that, after a review of 
the veteran's military and current medical records, he 
believed that "it is as likely as not that . . . [the 
veteran's] right ankle arthritis is directly related to his 
fracture sustained from hostile fire while serving in the 
United States military in Vietnam on April 9, 1968") to be 
new and material evidence.  This opinion, made by a person 
with medical expertise who has previously examined the 
veteran's right lower extremity as well as his medical 
records, clearly provides competent evidence of an 
association between the veteran's current right lower 
extremity disorder and the in-service injury to his right 
ankle.  Therefore, given this evidence, the Board concludes 
that new and material evidence (and, particularly, the 
private physician's November 1997 letter) has been presented 
to reopen the claim of service connection for residuals of a 
right ankle injury.  Such competent medical evidence (as with 
the private physician's November 1997 statement) also serves 
to make the veteran's claim for service connection for 
residuals of a right ankle and leg injury well grounded.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury is granted.  


REMAND

The Board acknowledges that, in the November 1997 letter, the 
private physician who examined the veteran expressed his 
opinion that "it is as likely as not" that the veteran's 
right ankle arthritis is directly related to the fracture he 
sustained in service in April 1968.  Importantly, the 
physician stated that he had reviewed not only the veteran's 
current medical records, but also his "military records."  
While this physician's opinion makes the veteran's claim for 
service connection for residuals of a right ankle injury well 
grounded, the Board, upon closer review of the physician's 
letter, believes that further development is required prior 
to a final adjudication of the issue remaining on appeal.  

In this regard, the Board notes that, while the physician 
stated in his November 1997 letter that he had reviewed the 
veteran's "military records," he did not specifically state 
that he had considered the veteran's service "medical" 
records.  Moreover, in the November 1997 letter, the 
physician referred to the veteran's in-service injury as a 
fracture.  Significantly, however, the service medical 
records clearly describe the in-service injury to the 
veteran's right ankle as a sprain and not a fracture.  In 
fact, X-rays taken in July 1968 showed no bone damage.  The 
Board concludes, therefore, that the veteran should undergo 
further examination to determine the etiology of any current 
right lower extremity disability (including the arthritis of 
his right ankle).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his right leg and right ankle since 
his separation from service.  The RO 
should assist him in accordance with 
38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of any 
disability of his right lower extremity 
that he may have.  The claims folder, and 
a copy of this remand, must be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Additionally, the examiner 
should express an opinion as to the 
medical probabilities that the veteran's 
right ankle or leg disability was caused 
by, or associated with, the in-service 
difficulties experienced by the veteran.  
Furthermore, the examiner should express 
an opinion as to whether the veteran has 
any other current disability of his right 
lower extremity (other than the arthritis 
of his right ankle) which is associated 
with his service (and, particularly, the 
in-service injury to his right ankle).  

3.  When the development has been 
completed to the extent indicated, the RO 
should adjudicate the issue of 
entitlement to service connection for 
residuals of a right leg and ankle 
injury.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

